Case 1:20-cv-07311-LAK Docu

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

E. JEAN CARROLL,

Plaintiff,

-against-

DONALD J. TRUMP in his personal capacity,

Defendant.

ORDER SCHEDUL

Lewis A. KAPLAN, District Judge.

The Court will hear oral argum
United States to substitute the United States for
on Wednesday, October 21, 2020 at 3:30 p.m. "
the United States.

Counsel for each of the plaintiff
the deputy clerk on or before October 16, 2020
that party wishes to have present in the courtro

The undersigned prohibits the b
Purpose Computing Device into courtrooms, w
spaces, and judicial chambers used by him abs
standing order of the Court. See In the Matter
Computing Devices, Standing Order M10-468
prohibition shall apply to the oral argument an
notwithstanding /n re Coronavirus/COVID-19
316 (filed Sept. 9, 2020).

SO ORDERED.

Dated: October 9, 2020

ment 18 Filed 10/09/20 Page 1 of 1

20-cv-7311 (LAK)

ING ORAL ARGUMENT

ent in the Ceremonial Courtroom on the motion of the
President Donald J. Trump in his individual capacity
[hirty minutes are allocated to each of the plaintiff and

the defendant, and the United States each shall inform
of the number of attorneys and their assistants whom
Om.

ringing of any Personal Electronic Device or General
ithess rooms, robing rooms, jury rooms and associated
ent written permission granted by him as provided by
of Personal Electronic Devices and General Purpose
(revised), 14-mc-0047 (filed Feb. 27, 2014). That
d any other proceedings in this case scheduled hereby
Pandemic, Standing Order M10-468 (revised), 20-me-

 

 

 
